DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a modular electrical system for routing electrical power and/or data from one area to another within a work area, said modular electrical system comprising: an electrical power infeed including an electrical input plug and a first modular electrical output connector; an electrical distribution assembly including a first modular electrical input connector for receiving said first modular electrical output connector, an electrical output assembly, and a plurality of flexible electrical conductors disposed between said first modular electrical input connector and said electrical output assembly, wherein said electrical output assembly comprises at least one branch output connector and a first modular jumper output connector; a power or data unit comprising a branch plug connector for engaging said branch output connector, an electrical power or data receptacle for supplying power or data to an electrical or electronic device, and a flexible branch extension wire extending between said branch plug connector and said electrical power or data receptacle; and a power jumper cable comprising a modular jumper input connector for connection to said first modular jumper output connector, and a second modular jumper output connector as required by this claim. 
Regarding claim 7, the prior art does not disclose or suggest A modular electrical system for routing electrical power and/or data from one area to another within a work area, said modular electrical system comprising: an electrical power infeed including an electrical input plug and a first modular electrical output connector; an electrical distribution assembly including a first modular electrical input connector for receiving said first modular electrical output connector, an electrical output assembly, and a plurality of flexible electrical conductors disposed between said first modular electrical input connector and said electrical output assembly; an electrical splitter connector configured for connection to said electrical output assembly, wherein said electrical output assembly comprises: a modular input connector and at least three modular output connectors including first and second branch output connectors and a first jumper output connector; a power or data unit comprising a branch plug connector for engaging said first branch output connector, an electrical power or data receptacle for supplying power or data to an electrical or electronic device, and a flexible branch extension wire extending between said branch plug connector and said electrical power or data receptacle; and a first modular power jumper cable comprising a modular jumper input connector for connection to said first modular jumper output connector, and a second modular jumper output connector as required by this claim.
Regarding claim 11, the prior art does not disclose or suggest a modular electrical floor runner for routing electrical power and/or data from one area to another within a work area, said modular electrical floor runner comprising: first and second floor runner modules each having a rigid elongate housing defining an elongate channel with a plurality of electrical conductors disposed in said elongate channel, said rigid elongate housings each having a low profile with thinner outboard regions and thicker central region; said first floor runner module having an upstream end portion configured to be electrically coupled to a power or data source and a downstream end portion including a downstream electrical runner connector in communication with said plurality of electrical conductors of said first floor runner module; said second floor runner module having an upstream end portion with an upstream electrical runner connector and a downstream end portion with a downstream electrical runner connector, said upstream and downstream runner connectors of said second floor runner in communication with said plurality of electrical conductors of said second floor runner; a first junction module comprising an upstream junction connector configured to engage said downstream electrical runner connector of said first floor runner module, a downstream junction connector configured to engage said upstream runner connector of said second floor runner module, and a branch receptacle in electrical communication with both said upstream and downstream junction connectors of said first junction module; and a second junction module comprising an upstream junction connector configured to engage said downstream electrical runner connector of said first floor runner module, a downstream junction connector configured to engage an upstream runner connector of a third floor runner module, and a branch receptacle in electrical communication with both said upstream and downstream junction connectors of said second junction module, wherein said second junction module has a low profile corresponding to said rigid elongate housings of said first and second floor runner modules; wherein said upstream junction connectors are the same as said downstream junction connectors such that said first and second junction modules are installable in either of two orientations between said floor runner modules, and wherein said second and third floor runner modules are installable in either of two orientations; and wherein said rigid elongate housings are configured to be positioned within a walking area and directly walked upon or rolled over by persons or equipment in the walking area as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831